Citation Nr: 0716769	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-28 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for a bilateral foot 
condition (claimed as partial right foot amputation of the 
second toe on the left foot), claimed as secondary to 
diabetes mellitus .

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as due to 
herbicide exposure, claimed as secondary to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Berks County Department of 
Veterans Affairs AGO




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1975.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision in which the RO, upon reconsideration of a June 2004 
rating decision, continued the denial of the veteran's claims 
for service connection for diabetes mellitus, for a bilateral 
foot condition, and for peripheral neuropathy, to include as 
due to herbicide exposure.  In January 2005, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in July 2005, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2005.  

In March 2006, the veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge 
(VLJ) at the RO; a transcript of that hearing is of record.

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.   VA will notify the veteran if 
further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that additional 
development of the claims on appeal is warranted.  

If a veteran was exposed to a herbicide agent during active 
service, Type 2 diabetes (also known as Type II or adult-
onset diabetes mellitus) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2006).  Service connection for claimed residuals of exposure 
to herbicides also may be established by showing that a 
disorder resulting in disability is, in fact, causally linked 
to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-
64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. 
§ 3.303. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii) 
(2006); see also VAOPGCPREC 7-93.  Past General Counsel 
opinions for VA have stated that veterans must demonstrate 
actual duty or visitation in the Republic of Vietnam to have 
qualifying service.  See e.g., VAOPGCPREC 27-97 (July 23, 
1997); see also comments section in the Federal Register 
announcement of the final rule adding diabetes to the list of 
herbicide presumption diseases, 66 Fed. Reg. 23,166 (May 8, 
2001).  These past opinions stated that veterans must 
demonstrate actual duty or visitation in the Republic of 
Vietnam to have qualifying service.  Id.

In August 2006, while the veteran's appeal was pending, the 
United States Court of Appeals for Veterans Claims (Court) 
issued an opinion in Haas v. Nicholson, 20 Vet. App. 257 
(2006), wherein the Court reversed a decision of the Board 
that had denied service connection for disabilities claimed 
as a result of exposure to herbicides.  In reversing the 
Board's decision, the Court held that a VA manual provision, 
VA Adjudication Procedure Manual M21-1, Part III, 4.08(k)(1)-
(2) (Nov. 1991), created a presumption of herbicide exposure 
based on receipt of the Vietnam Service Medal (VSM).  In so 
holding, the Court found the manual provision to be a 
substantive rule and invalidated a subsequent amendment to 
that provision.  The VA disagrees with the Court's decision 
in Haas and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA has imposed a stay at the Board 
on the adjudication of claims affected by Haas.  See BVA 
Chairman's Memorandum No. 01-06-24.  However, in this appeal, 
the veteran's claims are not governed by the Haas decision, 
and hence, are not subject to the stay.

The veteran asserts that service connection is warranted for 
Type II diabetes mellitus, which he maintains is due to 
exposure to herbicides, specifically Agent Orange, in service 
and that service connection is also warranted for a bilateral 
foot condition and peripheral neuropathy of the lower 
extremities as secondary to his diabetes mellitus.  See 
38 C.F.R. § 3.310 (2006).  While stationed at the Royal Thai 
Air Force Base (RTAFB) in Nakhon Phanom, Thailand (also known 
as NKP), for little over 11 months, the veteran testified 
that he served on temporary duty assignments (TDYs) in 
Vietnam about a dozen times that involved resupply missions 
that took him to Saigon and DaNang and that, as a result, he 
received a promotion effective with his return to the United 
States.  The veteran suggested that VA should try to obtain 
any manifests during that time period going into Vietnam as 
his name would be on them.  

A review of the veteran's Air Force service medical and 
personnel records show that, in September 1971, he was 
considered qualified for an overseas duty station in Thailand 
with his reporting month to be January 1972.  An AF Form 910 
reflects that apparently the veteran was stationed with the 
56th Combat SPT Group, Nakhon Phanom RTAFB, Thailand, until 
December 1, 1972.  His DD Form 214 confirms that he had 
foreign service of 11 months and 9 days and was awarded both 
a VSM and a Republic of Vietnam Campaign Medal (RVCM).  There 
also is evidence tending to support the veteran's contention 
that he received a promotion due to his participation in such 
TDYs despite his occupational specialty as a recreation 
leader.  This is in the form of a copy of a Special Order A-
171 dated November 30, 1972, reflecting the veteran's 
promotion to the permanent grade of staff sergeant, effective 
December 1, 1972.  

The first question here is whether a presumption of service 
incurrence of diabetes mellitus is warranted under the facts 
of this case, based on in-service exposure to an herbicide 
agent, to include Agent Orange.  At this point, however, the 
record does not clearly resolve this question of whether, 
given the nature of the veteran's service, he is entitled to 
the presumption of herbicide exposure.  It is the judgment of 
the Board that the duty to assist the veteran with his claim 
includes trying to verify whether he in fact had any TDY 
assignments in Vietnam.  In particular, an attempt should be 
made to obtain any available reports as may reflect whether 
elements of the 56th Combat SPT Group performed resupply TDY 
assignments into Vietnam, including from Nakhon Phanom RTAFB 
in Thailand between January and December 1972.

The Board also notes that, on remand, the RO should send to 
the veteran and his representative notice that meets the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).   The RO's notice letters dated 
in November 2003, January 2004 and October 2004, failed to 
inform the veteran of any information and evidence not of 
record that is necessary to substantiate his claims for 
secondary service connection for a bilateral foot condition 
and for peripheral neuropathy should service connection for 
diabetes mellitus be granted, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board emphasizes that action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, prior to readjudication of the claims, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to his claims on appeal 
via VCAA-compliant notice.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should request additional information from the veteran 
concerning his TDY assignment(s) in Vietnam.  The RO should 
also invite the veteran to submit all evidence in his 
possession, and ensure that its notice to the appellant meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.   However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims for service connection for diabetes 
mellitus, to include as due to herbicide exposure, and for a 
bilateral foot disorder and for peripheral neuropathy of the 
lower extremities, as secondary to diabetes mellitus.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish the veteran and 
his representative VCAA-compliant notice 
specific to the claims remaining on 
appeal-service connection for diabetes 
mellitus, to include as due to herbicide 
exposure, and for a bilateral foot 
disorder and for peripheral neuropathy of 
the lower extremities, each as secondary 
to diabetes mellitus.

The RO's letter should include specific 
notice as to the type of evidence needed 
to substantiate each claim.  As regards 
to the claims involving a bilateral foot 
disorder and peripheral neuropathy of the 
lower extremities, the letter should 
explain what is needed to substantiate a 
claim for service connection on a 
secondary basis, in the event service 
connection for diabetes mellitus is 
granted.

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter to the 
veteran should request that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to any claim on appeal that is not 
currently of record.  The RO should 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

The RO should ask the veteran to submit 
detailed information regarding the number 
of times, the dates, locations and unit 
assignments of his TDY assignment(s) in 
Vietnam.  He should be advised to submit 
any photographs or letters or other 
materials in his possession that include 
identifiable elements relating his 
reported presence in Vietnam.

The RO should also ensure that its letter 
meets the requirements of the decision in 
Dingess/Hartman, cited to above-
particularly as regards assignment of 
disability ratings and effective dates, 
as appropriate.  The RO's letter should 
also clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  The RO should request from the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri, or other 
appropriate source (such as the 
Department of the Air Force), the rest of 
appellant's service personnel records 
from his Official Military Personnel File 
(OMPF), including all records of his 
assignments, whether permanent or 
temporary duty stations; all travel 
orders; pay stubs which reflect special 
pay status, travel vouchers, and all TDY 
orders.  The RO should also search for 
morning reports or regularly kept records 
for the veteran's unit that might reveal 
the veteran's whereabouts.  In 
particular, an attempt should be made to 
obtain any available reports such as 
manifests as may reflect whether elements 
of the 56th Combat SPT Group performed 
resupply TDY assignments into Vietnam, 
including from Nakhon Phanom RTAFB in 
Thailand between January and December 
1972.  The RO should assist the NPRC by 
providing as much detail as possible 
about his reported dates of service in 
Vietnam, units of assignment, etc.  All 
documents received should be associated 
with the claims file.  
4.  The RO should also contact the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) (formerly the U.S. Armed 
Services Center for Unit Records Research 
(CURR)) and seek to obtain specific 
details of the veteran's reported TDYs 
while stationed at the Nakhon Phanom 
RTAFB in Thailand between January and 
December 1972 during the Vietnam War.  
The RO should provide the best and most 
specific information available regarding 
the reported dates of the veteran's TDY 
service in Vietnam with units of 
assignment, and request morning reports 
and unit records from JSRRC in an attempt 
to verify the veteran's whereabouts 
during his period(s) of reported TDY in 
Vietnam in 1972, including specifically 
whether he actually set foot in Vietnam.  
Any other source where unit records or 
morning reports might be archived should 
also be contacted.  

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for diabetes mellitus, 
to include as due to herbicide exposure, 
and for a bilateral foot disorder and 
peripheral neuropathy of the lower 
extremities, each as secondary to 
diabetes mellitus, in light of all 
pertinent evidence and legal authority.  

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative, if any, 
an appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).

 

______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

